     PERFORMANCE UNIT AGREEMENT

     THIS AGREEMENT, entered into as of August 27, 2001 (the "Agreement Date"),
by and between __________________ (the "Participant") and Joy Global Inc. (the
"Company");

     WITNESSETH THAT:

     WHEREAS, the Company maintains the Joy Global Inc. 2001 Stock Incentive
Plan (the "Plan"), which is incorporated into and forms a part of this
Agreement. Terms used in this Agreement that are defined in the Plan and not
otherwise defined in this Agreement have the meanings given them in the Plan.
The Participant has been selected by the Committee to receive an award of
Performance Units under the Plan;

     NOW, THEREFORE, IT IS AGREED, by and between the Company and the
Participant, as follows:

1. Terms of Award. The following terms used in this Agreement shall have the
following meanings: a. The "Target Number of Performance Units" is _________. b.
The "Performance Units Earned" shall be the number of Performance Units earned
by the Participant determined in accordance with the provisions of Exhibit 1,
which is attached to and forms a part of this Agreement. c. The "Award Cycle" is
the period beginning on August 1, 2001 and ending on October 31, 2004. 2. Award.
Subject to the terms of this Agreement and the Plan, the Participant is hereby
granted the Target Number of Performance Units set forth in paragraph 1. The
award shall be a Qualified Performance-Based Award. 3. Payment of Awards. The
Company shall distribute to the Participant one share of Common Stock (or cash
equal to the Fair Market Value of one share of Common Stock) for each
Performance Unit Earned. Subject to paragraph 7, Performance Units Earned shall
be paid solely in shares of Common Stock, solely in cash based on the Fair
Market Value of the Common Stock, or in a combination of the two, as determined
by the Committee in its sole discretion, except that cash shall be distributed
in lieu of any fractional share of Common Stock. 4. Time of Payment. Except as
otherwise provided in this Agreement, payment of Performance Units Earned in
accordance with the provisions of paragraph 3 will be distributed as soon as
practicable after the end of the Award Cycle. 5. Retirement, Disability, Death,
or Involuntary Termination of Employment Without Cause During Award Cycle. If
the Participant experiences a Termination of Employment during the Award Cycle
because of the Participant's Retirement, Disability, death, or involuntary
termination of employment without Cause, the Participant shall be entitled to a
portion of the Performance Units Earned in accordance with Exhibit 1, determined
at the end of the Award Cycle. Such portion shall equal the number of
Performance Units Earned that would have been earned by the Participant had the
Participant remained employed through the end of the Award Cycle, multiplied by
the quotient equal to the number of full months the Participant was employed
during the Award Cycle, divided by to the total number of months in the Award
Cycle. 6. Other Termination of Employment During Award Cycle. If the Participant
experiences a Termination of Employment during the Award Cycle for any reason
other than the Participant's Retirement, Disability, death, or involuntary
termination of employment without Cause, the award granted under this Agreement
will be forfeited on the date of such Termination of Employment; provided,
however, that in such circumstances the Committee, in it discretion, may
determine that the Participant will be entitled to receive a pro rata or other
portion of the Performance Units Earned. 7.Change in Control. If a Change in
Control occurs during the Award Cycle, and the Participant's has not experienced
a Termination of Employment before the Change in Control, the Participant shall
be entitled to the greater of (i) the Performance Units Earned that would have
been earned by the Participant had the Participant remained employed through the
end of the Award Cycle in accordance with Exhibit 1 if the Performance Goal set
forth in Exhibit 1 had been achieved, multiplied by the quotient equal to the
number of full months the Participant was employed during the Award Cycle
through the date of the Change in Control, divided by the total number of months
in the Award Cycle, or (ii) the Performance Units Earned as of the date of the
Change of Control. Notwithstanding the provisions of paragraph 3, the value of
Performance Units Earned in accordance with the foregoing provisions of this
paragraph 7 shall be distributed to the Participant in a lump sum cash payment
as soon as practicable after the occurrence of a Change in Control, with the
value of a Performance Unit equal to the Change in Control Price. Distributions
to the Participant under paragraph 3 shall not be affected by payments under
this paragraph 7, except that before payments are made under paragraph 3, and
after all computations required under paragraph 3 have been made, the number of
Performance Units Earned by the Participant shall be reduced by the number of
Performance Units Earned with respect to which payment was made to the
Participant under this paragraph 7. The Participant shall not be required to
repay any amounts to the Company on account of any distribution made under this
paragraph 7 for any reason, including failure to achieve the Performance Goal.
8. Heirs and Successors. This Agreement shall be binding upon, and inure to the
benefit of, the Company and its successors and assigns, and upon any person
acquiring, whether by merger, consolidation, purchase of assets or otherwise,
all or substantially all of the Company's assets and business. Subject to the
terms of the Plan, any benefits distributable to the Participant under this
Agreement that are not paid at the time of the Participant's death shall be paid
at the time and in the form determined in accordance with the provisions of this
Agreement and the Plan to the beneficiary designated by the Participant in
writing filed with the Committee in such form and at such time as the Committee
shall require. If a deceased Participant fails to designate a beneficiary, of if
the designed beneficiary of the deceased Participant dies before the Participant
or before complete payment of the amounts distributable under this Agreement,
the amounts to be paid under this Agreement shall be paid to the legal
representative of representatives of the estate of the last to die of the
Participant and the beneficiary. 9.Administration. The authority to manage and
control the operation and administration of this Agreement shall be vested in
the Committee, and the Committee shall have all powers with the respect to this
Agreement as it has with respect to the Plan. Any interpretation of the
Agreement by the Committee and any decision made by it with respect to the
Agreement is final and binding. 10. Plan Terms. Notwithstanding anything in this
Agreement to the contrary, the terms of this Agreement shall be subject to the
terms of the Plan, a copy of which may be obtained by the Participant from the
office of the Secretary of the Company. 11. Amendment. This Agreement may be
amended by written Agreement of the Participant and the Company, without the
consent of any other person. 12. Confidential Information; Noncompetition;
Nonsolicitation. a. Participant shall hold in a fiduciary capacity for the
benefit of the Company all secret or confidential information, knowledge or data
relating to the Company or any of its Affiliates and their respective businesses
that Participant obtains during Participant's employment by the Company or any
of its Affiliates and that is not public knowledge (other than as a result of
the Participant's violation of this Paragraph 12(a)) ("Confidential
Information"). Participant shall not communicate, divulge or disseminate
Confidential Information at any time during or after Participant's employment
with the Company, except with the prior written consent of the Company or as
otherwise required by law or legal process. All computer software, business
cards, telephone lists, customer lists, price lists, contract forms, catalogs,
records, files and know-how acquired while an employee of the Company are
acknowledged to be the property of the Company and shall not be duplicated,
removed from the Company's possession or premises or made use of other than in
pursuit of the Company's business or as may otherwise be required by law or any
legal process, and, upon Termination of Employment for any reason, Participant
shall deliver to the Company, without further demands, all such items and any
copies thereof which are then in his or her possession or under his or her
control. b. For a two year period beginning on the Termination of Employment
date, Participant will not, except upon prior written permission signed by the
President or an Executive Vice President of the Company, consult with or advise
or, directly or indirectly, as owner, partner, officer or employee, engage in
business with any of the companies set forth on Exhibit 2 or with any
corporation or entity controlled by, controlling or under common control with
any such company. Exhibit 2 is attached to and forms a part of this Agreement.
Notwithstanding the foregoing, Participant may make and retain investments in
not more than three percent of the equity of any such company if such equity is
listed on a national securities exchange or regularly traded in an
over-the-counter market. c. For a two year period beginning on the Termination
of Employment date, Participant will not, directly or indirectly, solicit for
employment or employ on behalf of any organization other than the Company or one
of its Affiliates or employ any person (other than any personal assistant hired
to work directly for the Participant) employed by the Company or any of its
Affiliates, nor will Participant, directly or indirectly, solicit for employment
on behalf of any organization other than the Company or one of its Affiliates
any person known by Participant (after reasonable inquiry) to be employed at the
time by the Company or any of its Affiliates. d. In the event of a breach of
Participant's covenants under this Paragraph 12, it is understood and agreed
that the Company shall be entitled to injunctive relief, as well as any other
legal or equitable remedies. The Participant acknowledges and agrees that the
covenants, obligations and agreements of the Participant in Paragraph 12(a), (b)
and (c) of this Agreement relate to special, unique and extraordinary matters
and that a violation of any of the terms of such covenants, obligations or
agreements will cause the Company irreparable injury for which adequate remedies
are not available at law. Therefore, Participant agrees that the Company shall
be entitled to an injunction, restraining order or such other equitable relief
(without the requirement to post bond) as a court of competent jurisdiction may
deem necessary or appropriate to restrain Participant from committing any
violation of such covenants, obligations or agreements. These injunctive
remedies are cumulative and in addition to any other rights and remedies that
the Company may have. The Company and Participant hereby irrevocably submit to
the exclusive jurisdiction of the courts of Wisconsin and the Federal courts of
the United States of America, in each case located in Milwaukee, in respect of
the injunctive remedies set forth in this Paragraph 12(d) and the interpretation
and enforcement of Paragraphs 12(a), (b) and (c) insofar as such interpretation
and enforcement relate to any request or application for injunctive relief in
accordance with the provisions of this Paragraph 12(d), and the parties hereto
hereby irrevocably agree that (i) the sole and exclusive appropriate venue for
any suit or proceeding relating solely to such injunctive relief shall be in
such a court, (ii) all claims with respect to any request or application for
such injunctive relief shall be heard and determined exclusively in such a
court, (iii) any such court shall have exclusive jurisdiction over the person of
such parties and over the subject matter of any dispute relating to any request
or application for such injunctive relief, and (iv) each hereby waives any and
all objections and defenses based on forum, venue or personal or subject matter
jurisdiction as they may relate to an application for such injunctive relief in
a suit or proceeding brought before such a court in accordance with the
provisions of this Paragraph 12(d). 12. Adjustments. In the event of any change
in corporate capitalization or a corporate transaction, as described in Section
3 of the Plan, the Committee or the Board may make equitable adjustments in the
number of Performance Units subject to the award.

     

     



IN WITNESS WHEROF, the Participant has executed this Agreement, and the Company
has caused these presents to be executed in its name and on its behalf, all as
of the Agreement Date.